Case 1:21-cv-20499-CMA Document 16 Entered on FLSD Docket 05/24/2021 Page 1 of 3




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                              )
  MIKE DONOVAN, et al.                        )
                                              ) Civil Case No:
         Plaintiff                            ) 1:21-cv-20499
                                              )
                                              )
  v.                                          )
                                              )
  Officers John Doe I-VIII, in their official )
  Capacities,                                 )
                                              )
  Defendants.                                 )
                                              )
  _____________________________________/
                           RESPONSE TO ORDER TO SHOW CAUSE
         COMES NOW, Plaintiffs Mike Donovan, Chinedu Ernesto, Wayne Schneider, Lavar

  Peters, Timothy Shipe, Dylan Jorgensen, Cortez Nathan, and Blake Ratcliff, by and through

  undersigned counsel, and pursuant to this Court’s Order (ECF 14), file this Response to Order to

  Show Cause.

     1. On May 10, 2021, this Court entered an Order that service be perfected on the three

         named defendants on or before May 24, 2021 or show cause why these Defendants

         should not be dismissed for failure to perfect service of process.

     2. Summons for the three Defendants were issued on May 11, 2021. (ECF 15.)

     3. Plaintiffs’ counsel immediately sent the Summons (ECF 14) and Amended Complaint

         (ECF 12) for service on the named Defendants.

     4. On May 19, 2021, Defendants Officer Bridget Sanchez and Officer Fernando

         Rivadeneira were personally served the Summons and Amended Complaint. (Ex. 1.)




                                                                                        1|Page
Case 1:21-cv-20499-CMA Document 16 Entered on FLSD Docket 05/24/2021 Page 2 of 3




     5. The first service attempt for Defendant Sergeant Leonard Fernandez occurred on May 14,

         2021 in which the process server was directed to a different address.

     6. On May 19, 2021, service was again attempted on Sergeant Leonard Fernandez, and the

         process server was advised by Sergeant Martinez that Sergeant Fernandez is out of the

         State of Florida for 14 days. (Ex. 2.)

     7. Plaintiff’s counsel cannot complete service on Sergeant Fernandez within the time

         permitted by the court since the Defendant is not in the State of Florida.

     8. Plaintiff’s counsel will perfect service immediately upon Sergeant Fernandez’s return.

         WHEREFORE, the foregoing constitutes good cause not to close the case for failure to

  perfect service. Plaintiffs’ counsel respectfully requests this Court Grant a 21-day extension for

  service to be perfected on Defendant Fernandez.

         Respectfully submitted this 24th day of May 2021,

                                                       /s/ Dallas S. LePierre
                                                       Dallas S. LePierre
                                                       FL. Bar No. 101126

   NDH LLC
   44 Broad Street, NW, Suite 200
   Atlanta, Georgia 30303
   404-254-0442/ 404-935-9391 FAX
   dlepierre@ndh-law.com




                                                                                           2|Page
Case 1:21-cv-20499-CMA Document 16 Entered on FLSD Docket 05/24/2021 Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I hereby certify that I have served a true and correct copy of the foregoing with the

  Clerk of Court using the CM/ECF system which will automatically send email notification of

  such filing to all counsel of record.

         Respectfully submitted this 24th day of May 2021,

                                                       /s/ Dallas S. LePierre
                                                       Dallas S. LePierre
                                                       FL. Bar No. 101126



   NDH LLC
   44 Broad Street, NW, Suite 200
   Atlanta, Georgia 30303
   404-254-0442/ 404-935-9391 FAX
   dlepierre@ndh-law.com




                                                                                          3|Page
